NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted March 25, 2009
                                   Decided March 26, 2009

                                         Before
                                             
                             WILLIAM J. BAUER, Circuit Judge

                             TERENCE T. EVANS, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

No. 08‐3372

UNITED STATES OF AMERICA,                           Appeal from the United States District
           Plaintiff‐Appellee,                      Court for the Western District of
                                                    Wisconsin.
       v.
                                                    No. 08‐CR‐64‐C‐01
LYLE I. DANK,
      Defendant‐Appellant.                          Barbara B. Crabb,
                                                    Chief Judge.

                                          O R D E R

        Lyle Dank pleaded guilty to conspiracy to possess and distribute cocaine, 21 U.S.C.
§§ 846, 841(a)(1), and was sentenced to 151 months’ imprisonment.  Dank filed a notice of
appeal, but his appointed lawyer has moved to withdraw because he cannot discern a
nonfrivolous basis for appeal.  See Anders v. California, 386 U.S. 738 (1967).  We invited Dank
to respond to counsel’s submission, see CIR. R. 51(b), but he has not.  We limit our review to
the single issue considered in counsel’s supporting brief.  See United States v. Schuh, 289 F.3d
968, 973‐74 (7th Cir. 2002).  Counsel represents that Dank does not want his guilty plea
vacated, and so counsel properly omits any discussion of the adequacy of the plea colloquy
or the voluntariness of the plea.  See United States v. Knox, 287 F.3d 667, 670‐72 (7th Cir.
2002).   
No. 08‐3372                                                                                Page 2

         Counsel has identified just one potential argument: whether Dank might challenge
the reasonableness of his prison sentence.  Based on two prior felony convictions, one for
sexual assault and the second for possession with intent to deliver marijuana, Dank was
sentenced as a career offender.  See U.S.S.G. § 4B1.1(a).  The district court set a base offense
level of 32, see id., and subtracted three levels for acceptance of responsibility, id. § 3E1.1(a),
which, combined with a criminal history category of VI, yielded a guidelines imprisonment
range of 151 to 188 months.  The court sentenced him to the low end of the suggested range. 
A sentence within a properly calculated guidelines range is presumed reasonable.   Rita v.
United States, 127 S. Ct. 2456, 2462 (2007); United States v. Cano‐Rodriguez, 552 F.3d 637, 639
(7th Cir. 2009).  At sentencing, the judge considered the appropriate factors under 18 U.S.C.
§ 3553(a), including Dank’s contention that he should be sentenced below the guidelines
range because one of the convictions underlying his career‐offender status was 20 years old. 
The judge noted, though, that Dank had a history of increasingly serious criminal offenses,
and an apparent inability to refrain from resorting to criminality to resolve challenges in his
life.  Because the court gave meaningful consideration to the § 3553(a) factors, any argument
challenging Dank’s sentence would be frivolous.  See, e.g., United States v. Shannon, 518 F.3d
494, 496 (7th Cir. 2008).

     Accordingly, counsel’s motion to withdraw is GRANTED, and the appeal is
DISMISSED.